Citation Nr: 1750281	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  10-43 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected disabilities.


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1974 to July 1976 and from February 2003 to May 2003.  He also had periods of inactive duty for training (INACDUTRA) and active duty for training (ACDUTRA) as a member of the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

These matters were previously before, most recently in April 2016 when they were remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2016 the Board remanded the Veteran's claims for addendum medical opinions because the December 2015 VA examinations contained opinions that were based on factual inaccurately premises.  

The Board also directed the VA examiners to address certain evidence identified as possibly related to the Veteran's current diagnosed disabilities.  Concerning the claim for left shoulder disorder, the VA examiner was directed to address the May 2003 Report of Medical History, in which the Veteran endorsed having "painful shoulder" and the May 2003 separation examination report reflecting an identified injury of "rotator cuff sprain/weakness."  Concerning the claimed psychiatric disorder the VA examiner was directed to address the May 2003 separation records indicating that the Veteran endorsed nervous trouble and frequent trouble sleeping as well as a January 1992 health risk appraisal from the Army National Guard, that indicated the Veteran "sometimes" experienced repeated or prolonged depression.

In July 2016 the VA examiner provided addendum opinions for both of the Veteran's service connection claims, however, it appears that the opinions provided were merely restatements of those included in the December 2015 VA examinations.  As such the Board finds that the July 2016 addendum opinions provided are not responsive to the Board's previous remand directives and the claims, therefore, must be remanded again.  See Stegall v. West, 11 Vet. App. 268 (1998).  An adequate medical opinion is still necessary to decide the claims, therefore the claims must be returned for another opinion.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to a different VA examiner, if available, than the medical provider who completed the July 2016 left shoulder disorder VA medical addendum opinion for a new opinion; the new examiner, if possible, should be similarly qualified as the medical provider who completed the July 2016 VA medical addendum opinion.  If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for one.

Based on a review of the record, and new examination if needed, the examiner is asked to address the following question: Is it at least as likely as not (50 percent or greater probability) that the currently diagnosed left shoulder osteoarthritis or left glenohumeral joint osteoarthritis had its onset in active service or is otherwise related to the Veteran's active service?

On addressing the above question, the examiner must acknowledge and comment on all relevant assessment, treatments, and complaints concerning the Veteran's left shoulder, to include the March 2003 report of medical history, in which the Veteran endorsed having a painful shoulder and the May 2003 active duty separation examination report reflecting "rotator cuff sprain/weakness."

A rationale must be provided for all opinions. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Forward the claims folder to a different VA examiner, if available, than the medical provider who completed the July 2016 psychiatric VA medical addendum opinion for a new opinion; the new examiner, if possible, should be similarly qualified as the medical provider who completed the July 2016 VA medical addendum opinion.  If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for one.

Based on a review of the record, and new examination if needed, the examiner is asked to address each the following:  

(a)  Is it at least as likely as not (50 percent or greater probability) that the currently diagnosed anxiety disorder had its onset in service or is otherwise related to service?

On addressing the above question, the examiner must acknowledge and comment on all relevant assessment, treatments, and complaints, to include the May 2003 report of medical history, in which the Veteran endorsed having nervous trouble and frequent trouble sleeping, and a January 1992 Army National Guard health risk appraisal reflecting that the Veteran reported sometimes having repeated or prolonged depression.

If the answer to (a) is no, is it at least as likely as not (50 percent or greater probability) that the currently diagnosed anxiety disorder is caused or aggravated by the service-connected GERD?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

A rationale must be provided for all opinions. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of the REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  After completing the require actions, and after conducting any additional development necessary based on the information obtained the AOJ should readjudicate the Veteran's service connection claims.  If the benefit sought on appeal remains in any respect denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




